                 Case 2:19-cv-01856-BAT Document 55 Filed 09/10/21 Page 1 of 2




 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7
     DOUGLAS J. BOLLEFER,
 8
                                Plaintiff,                 CASE NO. C19-1856-BAT
 9
            v.                                             ORDER REVERSING AND
10                                                         REMANDING FOR FURTHER
     COMMISSIONER OF SOCIAL SECURITY,                      ADMINISTRATIVE PROCEEDINGS
11
                                Defendant.
12

13
            The parties agree that the ALJ harmfully erred and that his case should be reversed and
14
     remanded for further proceedings under sentence four of 42 U.S.C. § 405(g). Dkts. 51, 54. The
15
     parties further acknowledge that the Commissioner’s favorable determination that plaintiff was
16
     disabled as of May 16, 2016, will remain undisturbed. Dkt 51, at 1–2; Dkt. 54, at 1; see, e.g.,
17
     Brown v. Kijakazi, __ F.4th __, 2021 WL 3852627, at *2 (9th Cir. Aug. 30, 2021) (“Given that
18
     only the claimant (or, perhaps, the claimant’s representative) can file an action under § 205(g),
19
     the relief requested in any such complaint will necessarily be limited to only those aspects of the
20
     case that are unfavorable to the claimant.”).
21
            The Commissioner’s decision is REVERSED and this case is REMANDED for further
22
     administrative proceedings under sentence four of 42 U.S.C. § 405(g). On remand, the ALJ will
23
     offer plaintiff the opportunity for a new hearing and issue a new decision on the issue of

     ORDER REVERSING AND REMANDING FOR FURTHER
     ADMINISTRATIVE PROCEEDINGS - 1
               Case 2:19-cv-01856-BAT Document 55 Filed 09/10/21 Page 2 of 2




 1   plaintiff’s disability prior to May 16, 2016. The ALJ will further develop the record pertaining to

 2   plaintiff’s mental health treatment, including 2013 and 2014 mental health treatment notes that

 3   plaintiff identified as missing during prior proceedings. See Dkt. 41, at 4 (referring to pre-2016

 4   mental health treatment records never considered as well as documents erroneously specified in,

 5   but omitted from, the record: (1) SeaMar Mental Health/Everett, WA; and (2) Providence

 6   Intervention Center for Assault and Abuse); Dkt. 54, at 1 (referring to removal of April 9, 2014

 7   evaluation). The ALJ will evaluate, consider, and exhibit the additional evidence, and re-evaluate

 8   the medical evidence of record. In light of the expanded record, the ALJ will consult with a

 9   psychological expert and reconsider whether plaintiff’s conditions met or equaled a mental

10   listing prior to May 16, 2016. In the alternative, the ALJ will continue the sequential evaluation

11   process and, as needed, obtain supplemental vocational evidence.

12          DATED this 10th day of September, 2021.

13

14                                                         A
                                                           BRIAN A. TSUCHIDA
15                                                         United States Magistrate Judge

16

17

18

19

20

21

22

23



     ORDER REVERSING AND REMANDING FOR FURTHER
     ADMINISTRATIVE PROCEEDINGS - 2
